DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 04/04/2022 and 04/20/2022 have been entered.
 
Response to Amendment
	Applicant’s remarks filed 04/04/2022 and amendments to the claims filed 04/20/2022 are acknowledged and have been considered. 
	Regarding the claim objection, Applicant’s remarks and amendments are acknowledged. Accordingly, the previously applied objection to claim 1 is withdrawn.  

Status of Claims
	Claims 1-5 and 8-18 were previously pending in the application, with claims 12-18 having previously been withdrawn as being drawn to a nonelected Group of Invention. 
	As of the amendments to the claims filed 04/20/2022, claims 1, 3, 4, 5, and 8 are amended; claims 2 and 12-18 are newly canceled; and claims 19-21 are newly added. 
	Accordingly, claims 1-5, 8-11, and 19-21 are under examination. 

Drawings
The drawings are objected to because according to MPEP 608.02 and 67 CFR 1.84, "India ink, or its equivalent that secures solid black lines, must be used for drawings." Drawings should be presented as India ink drawings unless the illustration is not capable of being accurately or adequately depicted by India ink drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities: 
Claim 19 recites the preamble “A skin care device for treat a skin of a patient” in line 1. This phrase in the preamble is not grammatically correct. Examiner respectfully suggests amending the word “treat” to “treating.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8-9, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites the new limitation “a piezoelectric driving device configured for an independent module” in line 18. 
	Based on the amendment to claim 1 filed 04/20/2022, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey that the inventors had possession of the claimed invention. In particular, the specification does not appear to have support for the newly added limitation of claim 1 (“configured for an independent module”). After a review of the originally filed claims, specification, and drawings, Examiner was not able to locate any description or details to show support for the piezoelectric driving device being configured for an independent module. 
While the remarks filed 04/04/2022 state that no new matter has been introduced, no further information is provided with respect to what portions of the disclosure are being used to support this limitation. Examiner respectfully requests submission of which portions of the specification and/or drawings of the claimed invention support the newly added limitation of independent claim 1.
	Claim 1 also recites the limitation “a piezoelectric vibrated mover” in line 35, and further recites “the piezoelectric vibrated mover” in lines 36 and 37. 
	The claim contains subject matter which was not described in the specification in such a way as to reasonably convey that the inventors had possession of the claimed invention. In particular, the specification does not appear to have support for the feature “vibrated mover.” After a review of the originally filed claims, specification, and drawings, Examiner was not able to locate any description or details to show support for the feature “vibrated mover.” 
	While the remarks filed 04/04/2022 state that no new matter has been introduced, no further information is provided with respect to what portions of the disclosure are being used to support this limitation. Examiner respectfully requests submission of which portions of the specification and/or drawings of the claimed invention support the feature “vibrated mover.” 
	Claims 5, 8-9, and 20-21 are also rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement because of their respective recitations of the limitation “piezoelectric vibrated mover.” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In addition, dependent claims 3-5 and 8-11 are also rejected under 35 U.S.C. 112(b) due to their dependency on indefinite independent claim 1. 
	Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite because it is unclear how the limitation “a piezoelectric driving device configured for an independent module” is meant to be interpreted. As described above, the specification and drawings do not provide support for this newly added limitation of the piezoelectric driving device being configured for an independent module. It is not clear what “an independent module” means in this context, and the disclosure provides no guidance for the meaning. Accordingly, as currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate how the “independent module” limitation is intended to be construed. 
	Claim 1 is further rejected under 35 U.S.C. 112(b) as being indefinite because it is unclear how the feature “piezoelectric vibrated mover” is meant to be interpreted. As described above, the originally filed claims, specification, and drawings do not provide support for this limitation of the “piezoelectric vibrated mover.” Furthermore, it is not clear which structures in the drawings are being used to depict the “piezoelectric vibrated mover.” Accordingly, as currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate how the “piezoelectric vibrated mover” limitation is intended to be construed. 
	Claims 5, 8-9, and 20-21 are also rejected under 35 U.S.C. 112(b) as being indefinite because of their respective recitations of the limitation “piezoelectric vibrated mover.” 
	Claim 1 recites the limitation “a piezoelectric vibrated mover movably coupled to the piezoelectric vibrating shaft, wherein the transducer is mounted on an end of the piezoelectric vibrated mover and the piezoelectric vibrated mover enables to move with the transducer along the piezoelectric vibrating shaft between the driving unit coupling member and the operation support member in accordance with the vibration of the piezoelectric vibrating shaft” in lines 35-40. This limitation of the claim is indefinite because it is not clear what structure is being enabled to move. 
	Claim 1 recites the limitation “a handpiece body comprising a high frequency generator disposed in the handpiece body, and a controller disposed in the handpiece body, to control high frequency signal generation of the high frequency generator” in lines 3-5. This limitation of the claim is indefinite because it is not clear what frequency or frequencies constitute being “high frequency.” As currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate what frequency or frequencies are being claimed. 
	Claim 1 recites the limitation “a fluid for generation of ultrasound” in lines 11-12. This limitation is indefinite because it is not clear how a fluid can be used to generate ultrasound. While fluid can potentially be used to transmit ultrasound waves, it is not clear how the fluid can generate ultrasound waves. 

Note on Prior Art Citations
	Examiner respectfully notes that the majority of the references being relied upon for the prior art rejections are English-language versions of documents that have been translated. The English-language versions of the documents were not provided with paragraph numbers or column/line numbers. Accordingly, the citations from these documents below do not include paragraph numbers or column/line numbers. However, Examiner included relevant figure numbers for certain citations when applicable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 2017/0095550 A, published 08/23/2017, hereinafter “Shin”) in view of Kim (KR 101750444 B1, published 06/23/2017, hereinafter “Kim”), and further in view of Yoon et al. (KR 2004/0027753 A, published 04/01/2004, hereinafter “Yoon”) and Lee et al. (KR 2016/0103760 A, published 09/02/2016, hereinafter "Lee"). 

Regarding claim 1, Shin discloses “a cartridge and a handpiece that emit medical high intensity focused ultrasound (HIFU)” (Shin), and further discloses: 
A high-intensity focused ultrasound handpiece ("handpiece that emit medical high intensity focused ultrasound (HIFU)" Shin) device for skin care ("HIFU equipment concentrates HIFU energy on non-invasively selected areas without causing any damage to the skin surface" Shin) comprising:
a handpiece body ("high-intensity focusing type ultrasonic handpiece" Shin: Fig. 2) comprising a high frequency generator disposed in the handpiece body ("ultrasonic power source unit 290 generates ultrasonic pulse power at a specific frequency by controlling the direct current power from the power source input unit 270 using a high frequency from the oscillator 280" Shin; [Shin's Fig. 2 shows these components - ultrasonic power source unit 290, power source input unit 270, and oscillator 280 - as be disposed in the handle 202.]), and a controller disposed in the handpiece body ("controller body of the operation means (not shown) provided on the handle 202" Shin), to control high frequency signal generation of the high frequency generator ("oscillator for generating a high-frequency pulse, and a control unit for controlling the operation" Shin);
a cartridge detachably coupled to the handpiece body ("cartridge 201 can be freely removed or inserted from the receiving space of the handle 202" Shin), electrically connected to the handpiece body in a coupled state thereof to the handpiece body ("Cartridge 201 and handle 202 may each include electrical contacts 291 and 292 that may be connected to each other when coupled to each other" Shin: Fig. 2),
wherein the cartridge (“cartridge 201”) includes: 
a cartridge body allowing a fluid for generation of ultrasound to fill the cartridge body ("inside of the cartridge is filled with liquid such as distilled water" Shin) and provided with a contact head at one side thereof to come into close contact with a skin of a person to be treated ("bottom surface of the cartridge 201 becomes a surface to be brought into contact with the skin of the subject" Shin: Fig. 3); and
a sealing cover coupled to the opening of the cartridge body, to seal an interior of the cartridge body ("acoustic liquid stored in the cartridge 201 is completely sealed in the cartridge 201" Shin: Fig. 2); 
a transducer ("ultrasonic power supply unit 290 generates the first ultrasonic pulse power of 4 to 7 MHz for operating the transducer of the HIFU output unit 210" Shin: Fig. 2) irradiating the skin with high-intensity focused ultrasound in accordance with a high frequency signal generated from the high frequency generator ("oscillator for generating a high-frequency pulse" Shin); and 
a piezoelectric driving device ("driving unit 220 may include an ultrasonic motor 221" Shin; "ultrasonic motor (or a piezoelectric motor)" Shin) configured for an independent module ([Based on the lack of details provided with respect to the meaning of this limitation, Shin discloses a piezoelectric driving device configured for an independent module based on the broadest reasonable interpretation.]) and configured to move the transducer (“transducer is horizontally moved” Shin) by a driving force created by piezoelectric ultrasound ("driving unit 220 may include an ultrasonic motor 221" Shin; "ultrasonic motor (or a piezoelectric motor)" Shin), 
wherein the piezoelectric driving device (“driving unit 220”) comprises: 
	a piezoelectric motor (“ultrasonic motor 221”) for generating piezoelectric ultrasound ("Ultrasonic motor is a motor using piezoelectric ceramics piezoelectric effect that generates vibration in response to a change in electric field applied from an ultrasonic motor driving part" Shin) and a piezoelectric vibrating shaft ("stroke 222 may be, for example, in the form of a rod, which may be threaded" Shin; "driving unit 220 may include an ultrasonic motor 221, a stroke 222" Shin), wherein an end of the piezoelectric vibrating shaft is connected to the piezoelectric motor ([As shown in Fig. 4 of Shin's invention, the stroke 22 (representing the piezoelectric vibrating shaft) is connected to the ultrasonic motor 221 (representing the piezoelectric motor).]) to generate motion by the piezoelectric ultrasound from the piezoelectric motor ("Ultrasonic motor is a motor using piezoelectric ceramics piezoelectric effect that generates vibration in response to a change in electric field applied from an ultrasonic motor driving part" Shin); and 
a piezoelectric vibrated mover (“moving mechanism 223”) movably coupled to the piezoelectric vibrating shaft (“stroke 222”), wherein the transducer is mounted on an end of the piezoelectric vibrated mover and the piezoelectric vibrated mover enables to move with the transducer along the piezoelectric vibrating shaft between the driving unit coupling member and the operation support member in accordance with the motion ("Ultrasonic motor is a motor using piezoelectric ceramics piezoelectric effect that generates vibration in response to a change in electric field applied from an ultrasonic motor driving part" Shin) of the piezoelectric vibrating shaft ([As shown in Fig. 3 of Shin, as the piezoelectric vibrated mover (represented by moving mechanism 223) is shown to move along the piezoelectric driving shaft (represented by stroke 222).]). 
In each of the two limitations recited directly above, the term “vibration” has been changed to “motion” to show that Shin discloses every aspect of these two limitations aside from the requirement that vibration is generated from a piezoelectric vibrating shaft. Examiner respectfully submits that Shin teaches each and every aspect of these limitations aside from the vibration being specifically generated from a piezoelectric vibrating shaft, as Shin discloses a piezoelectric motor (ultrasonic motor 221) for generating piezoelectric ultrasound (“piezoelectric effect that generates vibration”) and a piezoelectric vibrating shaft (stroke 222) connected to the piezoelectric motor ([As shown in Fig. 4 of Shin's invention, the stroke 22 is connected to the ultrasonic motor 221.]) which generates motion by the piezoelectric ultrasound from the piezoelectric motor (“piezoelectric effect that generates vibration”) and a piezoelectric mover movably coupled to the piezoelectric vibrating shaft (“moving mechanism 223 is a member configured to be movable along the stroke 222”), wherein the piezoelectric vibrated mover is configured to move along the piezoelectric vibrating shaft in accordance with the motion of the piezoelectric driving shaft (“moving mechanism 223 may be provided with a thread corresponding to the thread of the stroke 222 so that the moving mechanism 223 moves”). 
	The only aspects of the above recited limitations that Shin is not being relied upon for teaching are that vibration is generated/transmitted from the piezoelectric vibrating shaft (as opposed to just being generated by the piezoelectric motor), and that the piezoelectric vibrated mover is configured to move alone the piezoelectric vibrating shaft in accordance with the vibration of the piezoelectric driving shaft. 

Shin is not being relied upon for teaching:  
a cartridge body formed with an opening; and
	a driving frame including a frame body, a driving unit coupling member provided at one side of the frame body and an operation support member provided at the other side of the frame body; 
a piezoelectric driving unit including a driving unit coupling body coupled to the driving unit coupling member … to generate vibration by the piezoelectric ultrasound from the piezoelectric motor and the other end of the piezoelectric vibrating shaft is fixed to the operation support member; 
wherein the transducer is mounted on an end of the piezoelectric vibrated mover and the piezoelectric vibrated mover enables to move with the transducer along the piezoelectric vibrating shaft between the driving unit coupling member and the operation support member in accordance with the vibration of the piezoelectric vibrating shaft; and
wherein the frame body of the piezoelectric driving device is mounted on the inner side of the sealing cover so that the piezoelectric driving device is dipped in the fluid in the cartridge body and the transducer is directed to the contact head of the cartridge body as coupling the sealing cover to the opening of the cartridge body.

However, in a similar invention in the same field of endeavor, Kim teaches a high-intensity focusing ultrasonic apparatus that includes a cartridge for an ultrasonic handpiece, which is detachably mounted on and electrically interconnected with an ultrasonic handpiece: 
a cartridge body (“cartridge body 10” Kim: Fig. 2) formed with an opening (“through-hole 11a” Kim: Fig. 2);
a piezoelectric driving unit (“vibrator fixture 40” Kim: Fig. 2) including a driving unit coupling body (“magnet receiving hole 41” Kim: Fig. 2) coupled to the driving unit coupling member (“transducer receiving hole 42” Kim: Fig. 2)
wherein the transducer (“ultrasound transducer 60” Kim: Fig. 2) is mounted on an end of the piezoelectric vibrated mover and the piezoelectric vibrated mover enables to move with the transducer ("vibrator fixture 40 is a member for fixing and transporting the ultrasonic transducer 60" Kim) along the piezoelectric vibrating shaft (“guide tube 20” Kim: Fig. 2) between the driving unit coupling member and the operation support member ("magnet 30 connected to the end of the rod 1a-1 (see FIG. 4) and the magnet via the magnetic force moves together to be discharged" Kim)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the cartridge for an ultrasound handpiece as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic handpiece cartridge having a stable transfer function capable of reciprocating an ultrasonic vibrator more stably" (Kim), “which has been miniaturized to cause skin aesthetic or micro-molding effects such as wrinkle improvement by causing denaturation and regeneration" (Kim).

	The combination of Shin and Kim is not relied on for teaching: 
a driving frame including a frame body, a driving unit coupling member provided at one side of the frame body and an operation support member provided at the other side of the frame body; 
to generate vibration by the piezoelectric ultrasound from the piezoelectric motor and the other end of the piezoelectric vibrating shaft is fixed to the operation support member;
in accordance with the vibration of the piezoelectric vibrating shaft; and
wherein the frame body of the piezoelectric driving device is mounted on the inner side of the sealing cover so that the piezoelectric driving device is dipped in the fluid in the cartridge body and the transducer is directed to the contact head of the cartridge body as coupling the sealing cover to the opening of the cartridge body.

However, in a similar invention in the same field of endeavor, Yoon teaches a "small-sized piezoelectric/electrostrictive ultrasonic linear motor is provided to perform a linear motion and control accurately a position according to a period of an applied voltage by applying a pulse type voltage of an ultrasonic range" (Yoon: Abstract), in which "a linear motor using piezoelectric / electric warp substrates repeats vertical and horizontal vibrations by combining a method of driving with a traveling wave generated by a flexural wave and a longitudinal vibration and a transversal vibration actuator" (Yoon), and further teaches: 
a piezoelectric motor for generating piezoelectric ultrasound ("piezoelectric/electrostrictive ultrasonic linear motor includes a piezoelectric/electrostrictive substrate(10), an elastic substrate(20)" Yoon: Abstract; "linear motor uses plural vibrations generated by combining vibrators with different modes of operation, and mechanical displacement on piezoelectric / electric distortion actuators that vibrate in the vertical and horizontal directions" Yoon); 
a piezoelectric vibrating shaft ("moving shaft 30" Yoon: Fig. 4A) connected to the piezoelectric motor ("piezoelectric/electrostrictive ultrasonic linear motor includes … a moving shaft(30)" Yoon: Abstract) to generate vibration by the piezoelectric ultrasound from the piezoelectric motor ("As shown in FIG. 1, when an electric field is applied in a state in which the piezoelectric plate or electro-distortion board 10 and the elastic body 20 are attached, the bending vibration of the piezoelectric plate or electro-distortion board 10 and the elastic body 20 is applied to the moving shaft" Yoon: Fig. 1) and the other end of the piezoelectric vibrating shaft is fixed to the operation support member (“moving shaft 30 is directly attached to the elastic body” Yoon); 
in accordance with the vibration of the piezoelectric vibrating shaft ("displacement is generated by the piezoelectric or electro-distortion board 10 so that a bending motion occurs in a uni- or bi-morph, ie single- or double-substrate structure, and is transmitted to the moving shaft 30. Displacement occurs continuously. Using this principle, the movable body 40 is moved from the end of the left axis to the end of the right axis" Yoon: Fig. 2). 
Yoon further discloses the following with respect to Fig. 5: “5 illustrates an embodiment of the movable body 40 mounted on the moving shaft 30. When the movable body 40 is coupled to the elastic body by the waveform applied to the piezoelectric substrate or the electrostrictive substrate to generate a vibration, the vibration is transmitted to the moving shaft, and the movable body moves on the moving shaft so that the piezoelectric substrate or the electrostrictive substrate is moved. This function converts the displacement generated by the vibration into linear movement of the moving object.”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the small linear motor that converts the displacement generated by the vibration into linear movement of the moving object as taught by Yoon. One of ordinary skill in the art would have been motivated to make this modification because it "provides a compact piezoelectric / electric distortion ultrasonic linear motor capable of precise position adjustment, easy manufacturing process, and simple structure according to a linear or reverse linear motion and a period of applied voltage" (Yoon). 

	The combination of Shin, Kim, and Yoon is not relied on for: 
a driving frame including a frame body, a driving unit coupling member provided at one side of the frame body and an operation support member provided at the other side of the frame body; 
wherein the frame body of the piezoelectric driving device is mounted on the inner side of the sealing cover so that the piezoelectric driving device is dipped in the fluid in the cartridge body and the transducer is directed to the contact head of the cartridge body as coupling the sealing cover to the opening of the cartridge body.

However, in a similar invention in the same field of endeavor, Lee teaches an ultrasonic wave generating apparatus including “a manipulation handpiece for manipulation of a practitioner; A cartridge detachably attached to the procedure handpiece; A transducer provided in the cartridge and generating a thermal lesion composed of High Intensity focused Ultrasound (HIFU)”: 
a driving frame ("first frame 522" Lee) including a frame body (“cylindrical cam 541” Lee), a driving unit coupling member (“force applying unit 550” Lee) provided at one side of the frame body and an operation support member provided at the other side of the frame body (“cylindrical cam 541” Lee); 
wherein the frame body (“cylindrical cam 541” Lee) of the piezoelectric driving device is mounted on the inner side of the sealing cover (“first cartridge 510” Lee) so that the piezoelectric driving device is dipped in the fluid (“fluid L” Lee) in the cartridge body (“housing 512” Lee) and the transducer (“transducer 514” Lee) is directed to the contact head of the cartridge body (“housing 512”) as coupling the sealing cover to the opening of the cartridge body (“housing that seals inside a cartridge” Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the ultrasound apparatus and method of treatment for skin beauty as taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic generator capable of miniaturization while improving the efficiency of the operation" (Lee). 

Regarding claim 3, the combination of Shin, Kim, Yoon, and Lee discloses: 
The high-intensity focused ultrasound handpiece device according to claim 1, as described above, wherein:
the piezoelectric driving device ("driving unit 220 may include an ultrasonic motor 221" Shin; "ultrasonic motor (or a piezoelectric motor)" Shin). 
Shin remains silent on: 
the cartridge further comprises a printed circuit board (PCB) disposed at an outer surface of the cartridge body and electrically connected to the controller and the high frequency generator when coupled to the handpiece body; and 
is electrically connected to the PCB by electric wires, to receive an associated one of the high frequency signals from the high frequency generator via the PCB.
However, in a similar invention in the same field of endeavor, Kim teaches a high-intensity focusing ultrasonic apparatus that includes a cartridge for an ultrasonic handpiece, which is detachably mounted on and electrically interconnected with an ultrasonic handpiece: 
the cartridge further comprises a printed circuit board (PCB) disposed at an outer surface of the cartridge body ("cartridge body is further provided with a cartridge PCB" Kim; [In Fig. 4, cartridge PCB is shown to be disposed on an outer surface of the cartridge body.]) and electrically connected to the controller and the high frequency generator when coupled to the handpiece body ("ultrasonic handpiece cartridge detachably attached to an ultrasonic handpiece and electrically interconnected" Kim); and 
the piezoelectric driving device ("vibrator fixture 40 is a member for fixing and transporting the ultrasonic transducer 60" Kim) is electrically connected to the PCB by electric wires ("cartridge PCB 80 is electrically connected to the ultrasonic transducer 60" Kim), to receive an associated one of the high frequency signals ("supplying a power source for generating ultrasonic waves and generating a control signal" Kim) from the high frequency generator via the PCB ("cartridge body 10 is provided with a separate terminal electrically connected to the ultrasonic transducer 60, Or the cartridge PCB 80 may serve as a terminal" Kim).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the cartridge for an ultrasound handpiece as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic handpiece cartridge having a stable transfer function capable of reciprocating an ultrasonic vibrator more stably" (Kim), “which has been miniaturized to cause skin aesthetic or micro-molding effects such as wrinkle improvement by causing denaturation and regeneration" (Kim).

Regarding claim 4, the combination of Shin, Kim, Yoon, and Lee discloses: 
The high-intensity focused ultrasound handpiece device according to claim 1, as described above. 
Shin remains silent on: 
wherein the cartridge further comprises:
a protection cover coupled to the cartridge body or the sealing cover; and
a printed circuit board (PCB) disposed in the protection cover and provided with a connector protruding from the protection cover, to provide electrical connection of the PCB to the handpiece body in a coupled state thereof to the handpiece body, the PCB being electrically connected to the piezoelectric driving device by sealed electric wires, thereby transmitting, to the piezoelectric driving device, an associated one of the high frequency signals generated from the high frequency generator disposed in the handpiece body.
However, in a similar invention in the same field of endeavor, Kim teaches a high-intensity focusing ultrasonic apparatus that includes a cartridge for an ultrasonic handpiece, which is detachably mounted on and electrically interconnected with an ultrasonic handpiece: 
wherein the cartridge further comprises:
a protection cover coupled to the cartridge body or the sealing cover ("PCB cover 13" Kim: Figs. 1-3; [Fig. 1 depicts the PCB cover 13 coupled to the cartridge body 10.]); and
a printed circuit board (PCB) disposed in the protection cover ("cartridge PCB 80 is fixed by a PCB cover 13" Kim: Fig. 2) and provided with a connector protruding from the protection cover ("separate terminal electrically connected to the ultrasonic transducer 60, Or the cartridge PCB 80" Kim), to provide electrical connection of the PCB to the handpiece body in a coupled state thereof to the handpiece body ("cartridge body 10 is provided with a separate terminal electrically connected to the ultrasonic transducer 60, Or the cartridge PCB 80 may serve as a terminal" Kim), the PCB being electrically connected to the piezoelectric driving device ("cartridge PCB 80 is electrically connected to the ultrasonic transducer 60" Kim) by sealed electric wires ("sealed by the cartridge cover 12" Kim), thereby transmitting, to the piezoelectric driving device, an associated one of the high frequency signals generated from the high frequency generator disposed in the handpiece body ("ultrasonic transducer fixed to the vibrator fixture and focusing ultrasound waves on the subcutaneous fat in a noncontact manner" Kim).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the cartridge for an ultrasound handpiece as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic handpiece cartridge having a stable transfer function capable of reciprocating an ultrasonic vibrator more stably" (Kim), “which has been miniaturized to cause skin aesthetic or micro-molding effects such as wrinkle improvement by causing denaturation and regeneration" (Kim).

Regarding claim 5, the combination of Shin, Kim, Yoon, and Lee discloses: 
The high-intensity focused ultrasound handpiece device according to claim 1, as described above.  
Shin is not being relied upon for teaching: 
wherein the driving frame includes a first guide shaft and a second guide shaft paralleled and spaced apart from the first guide shaft, wherein each of the first and the second guide shafts has one end fixed to the driving unit coupling member and the other end fixed to the operation support member, wherein the first and the second guide shafts support and guide for the piezoelectric vibrated mover to move along the piezoelectric vibrating shaft between the driving unit coupling member and the operation support member in accordance with the vibration of the piezoelectric vibrating shaft.
However, in a similar invention in the same field of endeavor, Lee teaches an ultrasonic wave generating apparatus including “a manipulation handpiece for manipulation of a practitioner; A cartridge detachably attached to the procedure handpiece; A transducer provided in the cartridge and generating a thermal lesion composed of High Intensity focused Ultrasound (HIFU)”: 
wherein the driving frame ("second frame 525 provided on the side of the cylindrical cam 541" Lee) includes a first guide shaft and a second guide shaft paralleled ([Fig. 6 shows the two guide portions 533 to be parallel to one another.]) and spaced apart from the first guide shaft ([Fig. 6 shows that there are two guide portions 533, representing the first and second guide shafts.]), wherein each of the first and the second guide shafts has one end fixed to the driving unit coupling member (“force applying unit 550” Lee) and the other end fixed to the operation support member (“cylindrical cam 541” Lee), wherein the first and the second guide shafts support and guide for the piezoelectric vibrated mover to move ("guide portion 533 is moved in a linear direction along the guide portion 533" Lee) along the piezoelectric vibrating shaft (“motor shaft 452” Lee) between the driving unit coupling member (“force applying unit 550” Lee) and the operation support member (“cylindrical cam 541” Lee) in accordance with the vibration of the piezoelectric vibrating shaft (“motor shaft 452” Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the ultrasound apparatus and method of treatment for skin beauty as taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic generator capable of miniaturization while improving the efficiency of the operation" (Lee). 

Regarding claim 8, the combination of Shin, Kim, Yoon, and Lee discloses: 
The high-intensity focused ultrasound handpiece device according to claim 5, as described above. 
Shin is not being relied upon for teaching: 
the piezoelectric vibrated mover further comprises a first slide groove provided at one side of the operating body while being open at one side thereof, to allow the first guide shaft to be fitted therein, and a second slide groove provided at the other side of the operating body while being open at one side thereof, to allow the second guide shaft to be fitted therein, whereby the first and second slide grooves move along the first and second guide shafts in a slide-guided manner, respectively, in accordance with movement of the operating body along the piezoelectric vibrating shaft.
However, in a similar invention in the same field of endeavor, Lee teaches an ultrasonic wave generating apparatus including “a manipulation handpiece for manipulation of a practitioner; A cartridge detachably attached to the procedure handpiece; A transducer provided in the cartridge and generating a thermal lesion composed of High Intensity focused Ultrasound (HIFU)”: 
the piezoelectric vibrated mover further comprises a first slide groove provided at one side of the operating body ("groove or a protrusion may be spirally formed on the outer circumferential surface of the cylindrical cam" Lee) while being open at one side thereof, to allow the first guide shaft to be fitted therein ("protrusion inserted into the groove or the groove into which the protrusion is inserted may be provided in the ultrasonic wave generator" Lee), and a second slide groove provided at the other side of the operating body (“insert the axial projection 542 into the groove” Lee) while being open at one side thereof, to allow the second guide shaft to be fitted therein ("axial projection 542 is provided at the other end of the cylindrical cam 541 to insert the axial projection 542 into the groove" Lee), whereby the first and second slide grooves move along the first and second guide shafts in a slide-guided manner ("conveying member 531 having the guide portion 533 is moved in a linear direction along the guide portion 533" Lee), respectively, in accordance with movement of the operating body along the piezoelectric vibrating shaft ("guide portion provided parallel to the rotation axis of the cylindrical cam; An ultrasonic wave generator that linearly moves along the guide unit to generate ultrasonic waves" Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the ultrasound apparatus and method of treatment for skin beauty as taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic generator capable of miniaturization while improving the efficiency of the operation" (Lee). 

Regarding claim 10, the combination of Shin, Kim, Yoon, and Lee discloses: 
The high-intensity focused ultrasound handpiece device according to claim 1, as described above. 
Shin further discloses: 
wherein the handpiece body further comprises a battery receiving unit for receiving a battery therein ("handle 202 may have a built-in battery" Shin; [If the handle includes a built-in battery, then it is inherent that the handle also includes a battery receiving (or holding) unit.]),
whereby operation of the piezoelectric driving device in the cartridge according to generation of an associated one of the high frequency signals from the high frequency generator ("ultrasonic power source unit 290 generates ultrasonic pulse power at a specific frequency by controlling the direct current power from the power source input unit 270 using a high frequency from the oscillator 280" Shin) and transmission of the generated high frequency signal under control of the controller is carried out in accordance with supply of electric power from the battery ("supplied power is supplied to the cartridge 201. The handle 202 may have a built-in battery therein so that it can operate independently of the controller body" Shin), thereby enabling driving of the transducer to generate high-intensity focused ultrasound ("ultrasonic pulse power to be supplied to the HIFU output portion of the driving unit" Shin) and to radiate the generated high-intensity focused ultrasound ("HIFU outputted from the transducer" Shin; "HIFU can be irradiated to the skin" Shin).

Regarding claim 11, Shin discloses: 
The high-intensity focused ultrasound handpiece device according to claim 10, as described above. 
Shin further discloses: 
wherein the handpiece body further comprises an operating unit to allow a person ("can operate independently of the controller body" Shin), to be treated, to perform manipulation for driving of the handpiece device ("capable of outputting a high intensity focusing type ultrasound wave (HIFU) toward the skin of the patient" Shin; “handle 202 of the handpiece may be provided with a trigger button (see 116 in Fig. 1) that can be manipulated” Shin).
Shin remains silent on: 
a display unit for displaying information as to a driving state of the handpiece device.
However, in a similar invention in the same field of endeavor, Lee teaches an ultrasonic wave generating apparatus including “a manipulation handpiece for manipulation of a practitioner; A cartridge detachably attached to the procedure handpiece; A transducer provided in the cartridge and generating a thermal lesion composed of High Intensity focused Ultrasound (HIFU)”: 
a display unit for displaying information ("treatment handpiece 410 may include a display unit 420 for providing information related to the procedure to a practitioner" Lee: Figs. 1-2; "may be provided in a hand-held form for the convenience of user's operation" Lee) as to a driving state of the handpiece device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the ultrasound apparatus and method of treatment for skin beauty as taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic generator capable of miniaturization while improving the efficiency of the operation" (Lee). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Lee.

Regarding claim 19, Shin discloses “a cartridge and a handpiece that emit medical high intensity focused ultrasound (HIFU)” (Shin), and further discloses: 
A skin care device for treat a skin of a patient by providing high-intensity focused ultrasound ("HIFU equipment concentrates HIFU energy on non-invasively selected areas without causing any damage to the skin surface" Shin) comprising: 
a handpiece body of a hand-held applicator ("high-intensity focusing type ultrasonic handpiece" Shin: Fig. 2); 
a cartridge detachably coupled to the handpiece body "cartridge 201 can be freely removed or inserted from the receiving space of the handle 202" Shin), electrically connected to the handpiece body in a coupled state thereof to the handpiece body ("Cartridge 201 and handle 202 may each include electrical contacts 291 and 292 that may be connected to each other when coupled to each other" Shin: Fig. 2), wherein an inner space of the cartridge is filled with a fluid for generation of ultrasound ("inside of the cartridge is filled with liquid such as distilled water" Shin), and the cartridge is provided with a contact head at one side thereof to come into close contact with a skin of a person to be treated ("bottom surface of the cartridge 201 becomes a surface to be brought into contact with the skin of the subject" Shin: Fig. 3); 
a transducer ("ultrasonic power supply unit 290 generates the first ultrasonic pulse power of 4 to 7 MHz for operating the transducer of the HIFU output unit 210" Shin: Fig. 2) irradiating the skin with high-intensity focused ultrasound ("HIFU equipment concentrates HIFU energy on non-invasively selected areas without causing any damage to the skin surface" Shin); 
a piezoelectric driving device ("driving unit 220 may include an ultrasonic motor 221" Shin; "ultrasonic motor (or a piezoelectric motor)" Shin) configured for an independent module ([Based on the lack of details provided with respect to the meaning of this limitation, Shin discloses a piezoelectric driving device configured for an independent module based on the broadest reasonable interpretation.]) being provided in the inner space of the cartridge to be dipped in the fluid ("inside of the cartridge is filled with liquid such as distilled water" Shin) and moving the transducer (“transducer is horizontally moved” Shin), a piezoelectric motor (“ultrasonic motor 221”) for generating piezoelectric ultrasound ("Ultrasonic motor is a motor using piezoelectric ceramics piezoelectric effect that generates vibration in response to a change in electric field applied from an ultrasonic motor driving part" Shin) in order to linearly move the transducer (“transducer is horizontally moved” Shin).
	Shin is not relied on for teaching:	a driving frame providing a space for linearly moving the transducer, a piezoelectric motor coupled to the driving frame. 
However, in a similar invention in the same field of endeavor, Lee teaches an ultrasonic wave generating apparatus including “a manipulation handpiece for manipulation of a practitioner; A cartridge detachably attached to the procedure handpiece; A transducer provided in the cartridge and generating a thermal lesion composed of High Intensity focused Ultrasound (HIFU)”: 
a driving frame (“first frame 522” Lee) providing a space for linearly moving the transducer (“transducer 514 can be moved in a linear direction” Lee), a piezoelectric motor (“motor 450” Lee) coupled to the driving frame ([The motor 450 is coupled to the first frame 522 via the cylindrical cam 541.]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the ultrasound apparatus and method of treatment for skin beauty as taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic generator capable of miniaturization while improving the efficiency of the operation" (Lee). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Lee as applied to claim 19 above, and further in view of Yoon.

	Regarding claim 20, the combination of Shin and Lee discloses: 
	The skin care device according to claim 19, as described above. 
	Shin further discloses: 
	wherein the piezoelectric driving device (“driving unit 220”) further includes: 
a piezoelectric vibrating shaft ("stroke 222 may be, for example, in the form of a rod, which may be threaded" Shin; "driving unit 220 may include an ultrasonic motor 221, a stroke 222" Shin) of which an end is connected to the piezoelectric motor ([As shown in Fig. 4 of Shin's invention, the stroke 22 (representing the piezoelectric vibrating shaft) is connected to the ultrasonic motor 221 (representing the piezoelectric motor).]) to generate motion by the piezoelectric ultrasound from the piezoelectric motor ("Ultrasonic motor is a motor using piezoelectric ceramics piezoelectric effect that generates vibration in response to a change in electric field applied from an ultrasonic motor driving part" Shin); and 
a piezoelectric vibrated mover (“moving mechanism 223”) movably coupled to the piezoelectric vibrating shaft (“stroke 222”), wherein the transducer is mounted on an end of the piezoelectric vibrated mover and the piezoelectric vibrated mover enables to move with the transducer along the piezoelectric vibrating shaft between the driving unit coupling member and the operation support member in accordance with the motion ("Ultrasonic motor is a motor using piezoelectric ceramics piezoelectric effect that generates vibration in response to a change in electric field applied from an ultrasonic motor driving part" Shin) of the piezoelectric vibrating shaft ([As shown in Fig. 3 of Shin, as the piezoelectric vibrated mover (represented by moving mechanism 223) is shown to move along the piezoelectric driving shaft (represented by stroke 222).]).
Shin is not relied on for teaching:	wherein the driving frame includes a frame body, a driving unit coupling member provided at one side of the frame body and an operation support member provided at the other side of the frame body; 
a piezoelectric driving unit including a driving unit coupling body coupled to the driving unit coupling member … to generate vibration by the piezoelectric ultrasound from the piezoelectric motor and the other end of the piezoelectric vibrating shaft is fixed to the operation support member; 
wherein the transducer is mounted on an end of the piezoelectric vibrated mover and the piezoelectric vibrated mover enables to move with the transducer along the piezoelectric vibrating shaft between the driving unit coupling member and the operation support member in accordance with the vibration of the piezoelectric vibrating shaft. 
However, in a similar invention in the same field of endeavor, Yoon teaches a "small-sized piezoelectric/electrostrictive ultrasonic linear motor is provided to perform a linear motion and control accurately a position according to a period of an applied voltage by applying a pulse type voltage of an ultrasonic range" (Yoon: Abstract), in which "a linear motor using piezoelectric / electric warp substrates repeats vertical and horizontal vibrations by combining a method of driving with a traveling wave generated by a flexural wave and a longitudinal vibration and a transversal vibration actuator" (Yoon), and further teaches: 
to generate vibration by the piezoelectric ultrasound from the piezoelectric motor ("As shown in FIG. 1, when an electric field is applied in a state in which the piezoelectric plate or electro-distortion board 10 and the elastic body 20 are attached, the bending vibration of the piezoelectric plate or electro-distortion board 10 and the elastic body 20 is applied to the moving shaft" Yoon: Fig. 1) and the other end of the piezoelectric vibrating shaft is fixed to the operation support member (“moving shaft 30 is directly attached to the elastic body” Yoon); 
in accordance with the vibration of the piezoelectric vibrating shaft ("displacement is generated by the piezoelectric or electro-distortion board 10 so that a bending motion occurs in a uni- or bi-morph, ie single- or double-substrate structure, and is transmitted to the moving shaft 30. Displacement occurs continuously. Using this principle, the movable body 40 is moved from the end of the left axis to the end of the right axis" Yoon: Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the small linear motor that converts the displacement generated by the vibration into linear movement of the moving object as taught by Yoon. One of ordinary skill in the art would have been motivated to make this modification because it "provides a compact piezoelectric / electric distortion ultrasonic linear motor capable of precise position adjustment, easy manufacturing process, and simple structure according to a linear or reverse linear motion and a period of applied voltage" (Yoon). 

The combination of Shin and Yoon is not relied on for teaching: 
wherein the driving frame includes a frame body, a driving unit coupling member provided at one side of the frame body and an operation support member provided at the other side of the frame body. 
However, in a similar invention in the same field of endeavor, Lee teaches an ultrasonic wave generating apparatus including “a manipulation handpiece for manipulation of a practitioner; A cartridge detachably attached to the procedure handpiece; A transducer provided in the cartridge and generating a thermal lesion composed of High Intensity focused Ultrasound (HIFU)”: 
wherein the driving frame ("first frame 522" Lee) includes a frame body (“cylindrical cam 541” Lee), a driving unit coupling member (“force applying unit 550” Lee) provided at one side of the frame body and an operation support member provided at the other side of the frame body (“cylindrical cam 541” Lee). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the ultrasound apparatus and method of treatment for skin beauty as taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic generator capable of miniaturization while improving the efficiency of the operation" (Lee). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Yoon and Lee as applied to claim 20 above, and further in view of Kim.

	Regarding claim 21, the combination of Shin, Yoon, and Lee discloses: 
	The skin care device according to claim 20, as described above. 
	The combination of Shin, Yoon, and Lee is not being relied on for teaching: 
	wherein the piezoelectric vibrated mover includes: 
an operating body; 
a transducer coupling member provided at one side of the operating body and coupled with the transducer; and 
a driving core member provided at a core receiving portion of the operating body to surround the piezoelectric vibrating shaft, wherein the driving core member moves along the piezoelectric vibrating shaft in accordance with the vibration of the piezoelectric vibrating shaft.
However, in a similar invention in the same field of endeavor, Kim teaches a high-intensity focusing ultrasonic apparatus that includes a cartridge for an ultrasonic handpiece, which is detachably mounted on and electrically interconnected with an ultrasonic handpiece: 
wherein the piezoelectric vibrated mover includes: 
an operating body ("vibrator fixture 40 is a member for fixing and transporting the ultrasonic transducer 60" Kim); 
		a transducer coupling member provided at one side of the operating body and coupled with the transducer ("ultrasonic transducer 60 is fixed to the transducer receiving hole 42 of the transducer fixture 40" Kim); and
a driving core member provided at a core receiving portion of the operating body ("rod 1a-1 (see FIG. 4) is guided to the conveying means 1a" Kim) to surround the piezoelectric vibrating shaft ([As depicted in Fig. 4.]), wherein the driving core member moves along the piezoelectric vibrating shaft in accordance with the vibration of the piezoelectric vibrating shaft ("magnet 30 connected to the end of the rod 1a-1 (see FIG. 4) and the magnet via the magnetic force moves together to be discharged" Kim). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the cartridge for an ultrasound handpiece as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic handpiece cartridge having a stable transfer function capable of reciprocating an ultrasonic vibrator more stably" (Kim), “which has been miniaturized to cause skin aesthetic or micro-molding effects such as wrinkle improvement by causing denaturation and regeneration" (Kim).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kim, Yoon, and Lee as applied to claim 5 above, and further in view of Hall et al. (US 5703623 A, hereinafter "Hall").

Regarding claim 9, the combination of Shin, Kim, Yoon, and Lee discloses: 
The high-intensity focused ultrasound handpiece device according to claim 5, as described above. 
The combination of Shin, Yoon, and Lee remains silent on: 
the cartridge further comprises a printed circuit board (PCB) disposed at an outer surface of the cartridge body and electrically connected to the controller and the high frequency generator when coupled to the handpiece body;
the piezoelectric vibrated mover comprises a column member provided at one side of the piezoelectric vibrated mover, to move along a guide groove formed at the driving frame in accordance with the movement of the piezoelectric vibrated mover,
and a magnet provided at an end of the column member; and
the PCB comprises a plurality of Hall sensors provided at an area facing the magnet while being uniformly spaced from one another by a predetermined distance,
to sense movement of the magnet according to the movement of the piezoelectric vibrated mover,
whereby the movement of the piezoelectric vibrated mover is sensed through the plurality of Hall sensors.
However, in a similar invention in the same field of endeavor, Kim teaches a high-intensity focusing ultrasonic apparatus that includes a cartridge for an ultrasonic handpiece, which is detachably mounted on and electrically interconnected with an ultrasonic handpiece: 
the cartridge further comprises a printed circuit board (PCB) disposed at an outer surface of the cartridge body ("cartridge body is further provided with a cartridge PCB" Kim; [In Fig. 4, cartridge PCB is shown to be disposed on an outer surface of the cartridge body.]) and electrically connected to the controller and the high frequency generator when coupled to the handpiece body ("ultrasonic handpiece cartridge detachably attached to an ultrasonic handpiece and electrically interconnected" Kim);
the piezoelectric vibrated mover comprises a column member provided at one side of the piezoelectric vibrated mover ("guide tube 20 is installed in the longitudinal direction of the main cartridge body unit 11, 1: see Fig. 4" Kim; [The guide tube 20 represents the column member.]), to move along a guide groove formed at the driving frame in accordance with the movement of the piezoelectric vibrated mover ("magnet receiving hole 41 is formed in the upper portion of the vibrator fixture 40" Kim; [The magnet receiving hole 41 represents the guide groove.]),
and a magnet provided at an end of the column member ("first magnet 30 is inserted into the guide tube 20 and interconnected with the second magnet 50 through a magnetic force" Kim). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the cartridge for an ultrasound handpiece as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic handpiece cartridge having a stable transfer function capable of reciprocating an ultrasonic vibrator more stably" (Kim), “which has been miniaturized to cause skin aesthetic or micro-molding effects such as wrinkle improvement by causing denaturation and regeneration" (Kim).
The combination of Shin, Lee, and Kim remains silent on: 
the PCB comprises a plurality of Hall sensors provided at an area facing the magnet while being uniformly spaced from one another by a predetermined distance,
to sense movement of the magnet according to the movement of the piezoelectric vibrated mover,
whereby the movement of the piezoelectric vibrated mover is sensed through the plurality of Hall sensors.
However, in a similar invention in a similar field of endeavor, Hall teaches “a combination of linear Hall-effect semiconductor sensor technology and a fusion … of other types of sensor technology, specifically, thinfilm piezoelectric-effect, sensors integrated with a DSP and associated circuits on a printed circuit board” (Hall: Col. 6, lines 46-51): 
the PCB comprises a plurality of Hall sensors provided at an area facing the magnet ("combination of linear Hall-effect semiconductor sensor technology and a fusion … of other types of sensor technology, specifically, thinfilm piezoelectric-effect, sensors integrated with a DSP and associated circuits on a printed circuit board" Hall: Col. 6, lines 46-51) while being uniformly spaced from one another by a predetermined distance ("In FIG. 3A, the Hall-effect sensor device pairs 5, & 6, when in motion, maintain a 90 degree phase difference" Hall: Col. 10, lines 39-41, Fig. 3A),
to sense movement of the magnet according to the movement of the piezoelectric vibrated mover ("pairs of Hall-effect sensing components arranged at a 90 degree opposing angle for absolute determination of angular yaw, pitch movement and roll detection aided by piezoelectric motion sensing elements" Hall: Col. 12, lines 5-8),
whereby the movement of the piezoelectric vibrated mover is sensed through the plurality of Hall sensors ("Hall-effect device being incorporated for sensing a fixed magnetic field, in freespace, for determining object orientation providing on-screen cursor position on a viewable screen and/or device control in the yaw, around y, and pitch, around x, axis with an inherent automatic limit stop function, providing two degrees of motion sensing in a three dimensional space" Hall: Claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the sensing circuit including Hall-effect semiconductor sensor technology integrated with a DSP and associated circuits on a printed circuit board as taught by Hall. One of ordinary skill in the art would have been motivated to make this modification because it allows "low manufacturing cost, small size, and light weight will allow the use of various ergonomic designs and input/output devices for commercial and/or production environments" (Hall: Col. 1, lines 35-37).

Response to Arguments
	Applicant submits that since the claimed piezoelectric driving device is configured as an independent module, the claimed piezoelectric driving device is configured to be provided in the cartridge. Applicant submits that all of Shin, Kim, and Lee are constructed to have a structure for installing the various components that move the transducer inside the cartridge. Applicant submits that in this regard, by installing the various components (i.e., forming a hole in the cartridge to engage the shaft), leakage problems may occur with fluid inside the cartridge. Also, Applicant submits that since components are installed that move the transducer depending on the structure inside the cartridge, the cartridge would be vulnerable to impact from the outside. 
	Applicant submits that as explained above, as the claimed piezoelectric driving device is configured as an independent module, the claimed piezoelectric driving device is configured to be provided in the cartridge so that the above noted problems would not occur. As such, Applicant submits that a skilled artisan would not be motivated to modify and/or combine teachings of Shin, Kim, and Lee to reach the claimed invention. 

	In response, Examiner respectfully submits that Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. In response to the argument that the claimed piezoelectric driving device is configured as an independent module, Examiner respectfully submits that this argument is not persuasive because it is not clear what constitutes an independent module in this context and how the piezoelectric driving device is configured as an independent module. Examiner respectfully directs attention to the 35 U.S.C. 112 rejection section of the present Office Action, which rejects this limitation under both 35 U.S.C. 112(a) and 35 U.S.C. 112(b). 
	Furthermore, in response to the argument that the claimed piezoelectric driving device is configured to be provided in the cartridge, Examiner respectfully submits that this argument is not persuasive because the prior art teaches this limitation. For example, the primary reference, Shin, discloses that the piezoelectric driving device (“driving unit 220”) is provided in the cartridge (“cartridge 201”), as depicted in Fig. 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishitani et al. (JP 2017/011977 A, published, 01/12/2017, hereinafter Nishitani) discloses a linear drive device using vibration wave motor (Title), “to solve such a problem of a liner drive device using a vibration wave motor that when the guide method of a moving member is sliding guide, friction force increases due to drag at a guide shaft and a slide hole, and thereby the driving force of the vibration wave motor decreases” (Abstract). Nishitani further discloses that “in an ultrasonic motor, a high-frequency voltage is applied to a piezoelectric element to ultrasonically vibrate a vibrator to which the piezoelectric element is fixed” (Description). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793